      Case 2:18-cv-00028-NDF Document 31 Filed 10/18/18 Page 1 of 13
                                                                                     FILED



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF WYOMING                                 11:37 am, 10/18/18
                                                                               Stephan Harris
ALPS PROPERTY & CASUALTY                                                       Clerk of Court
INSURANCE COMPANY,

                          Plaintiff,
vs.                                         Case No: 18-CV-28-F


NICK E. BEDUHN; GOPPERT,SMITH &
BEDUHN;KURT ACTON;TANNER
BEEMER; and DAROLD BROWN,

                       Defendants.


         ORDER GRANTING MOTION FOR SUMMARY JUDGMENT

      This matter is before the Court on Plaintiff ALPS Property and Casualty Insurance

Company's ("ALPS") Motion for Summary Judgment. (Doc. 24.). None of the

Defendants filed a response. The Court's Local Rules allow the Court to consider the

failure to file a responsive brief as a confession of the Motion. U.S.D.C.L.R.

7.1(b)(2)(A). To provide a complete record, the Court will substantively consider the

merits of ALPS's motion. However, the Court will consider the facts provided in

ALPS's motion to be undisputed. The Court has reviewed the motion and is fully

informed in the premises. For the following reasons, ALPS's Motion for Summary

Judgment is GRANTED.

                                  BACKGROUND


      This suit stems from a dispute regarding coverage for malpractice claims against

Defendants Nick Beduhn ("Beduhn") and Goppert, Smith, and Beduhn("GSB"). Beduhn
      Case 2:18-cv-00028-NDF Document 31 Filed 10/18/18 Page 2 of 13




was a licensed Wyoming attorney until August 24, 2017.(Doc. 1 [Compl.] at H 2). He

practiced at GSB in Cody, Wyoming.{Id. at ][ 4).

       During his time at GSB, several clients and judges submitted complaints to the

Wyoming Office of State Bar Counsel ("Bar Counsel") regarding Beduhn. (Doc. 1-1

[PL's Ex. 1] at nil 10-41). Darold Brown ("Brown"), a defendant in a child custody and

visitation modification proceeding, filed a complaint with Bar Counsel on February 16,

2016. {Id. at nil 10, 15). In Brown's case, Beduhn failed to produce discovery and comply

with court deadlines. {Id. at n 13). As a result, the presiding district court judge ruled

Brown could not "offer any witnesses or exhibits at trial." {Id.). Bar Counsel mailed a

copy of Brown's complaint to Beduhn, asking for a response by March 3, 2016. {Id. at n

15). Beduhn asked for an extension, and Bar Counsel granted it. {Id.). In the meantime.

Bar Counsel began receiving emails about Beduhn's failure to withdraw from the case

per Brown's request. {Id.). Bar Counsel then sent Beduhn a letter, informing him that he

was "very concerned about the state ofBeduhn's practice." {Id.).

      Jeniffer Ribera, another client in a child custody case, filed a complaint on March

7, 2016. {Id. at nil 18, 19). In her case, Beduhn again failed to produce discovery,"which

led to several motions to dismiss, motions to compel, and sanctions." {Id. at H 18).

Beduhn did not appear at a motion hearing, which led to the dismissal of Ribera's petition

for modification of child support and sanctions in the amount of $4,100.00. {Id.). Ribera

also alleged Beduhn failed to keep her informed of the status of her case. {Id. at H 19).

According to Ribera, Beduhn failed to tell her about a motion hearing until a few days

before it took place. {Id.). Bar Counsel sent of a copy of Ribera's complaint to Beduhn,

                                            2
      Case 2:18-cv-00028-NDF Document 31 Filed 10/18/18 Page 3 of 13




asking him to respond by March 25, 2016 {Id. at ^ 23). Again, Beduhn asked for an

extension, which Bar Counsel granted. {Id.). Beduhn failed to respond by the extended

deadline. {Id.). These developments prompted Bar Counsel to email Beduhn, expressing

concern that his behavior was "harming [his] clients." {Id.). Bar Counsel informed

Beduhn he would file a motion for immediate suspension under Rule 17 of the Wyoming

Rules of Disciplinary Procedure unless Beduhn responded to pending complaints. {Id.).

Beduhn requested an extension, and Bar Counsel granted it. {Id.).

       Around the same time, two district court judges also filed complaints regarding

Beduhn. {Id. at ^ 26). On April 6, 2016, Judge John Fenn sent Bar Counsel a letter

indicating Beduhn had failed to appear at two pretrial conferences during that year. {Id. at

T[ 27). Likewise, Judge Steven Cranfill wrote Bar Counsel on April 12, 2016, noting

Beduhn failed to file pretrial memorandums in two custody cases. {Id. at ^ 29). Judge

Cranfill sanctioned Beduhn, and he was unable to call witnesses, other than his own

client, and present evidence. {Id.).

       After Judge Cranfill consulted Bar Counsel, one of the clients referenced in his

filing. Tanner Beemer("Beemer"), also filed a complaint. {Id. at ^ 33). Beemer described

Beduhn's failure to produce "discovery by the deadline" in his child custody case {Id.).

Like Judge Cranfill, Beemer noted he was unable to call witnesses or present evidence at

trial. {Id.). Beemer alleged he had to personally pay $575.85 in court sanctions, because

Beduhn failed to do so. {Id.). Finally, Beemer noted the Wyoming Supreme Court

dismissed an appeal of his case because of Beduhn's failure to meet deadlines. {Id.) Bar
      Case 2:18-cv-00028-NDF Document 31 Filed 10/18/18 Page 4 of 13




Counsel sent Beemer's complaint to Beduhn, and Beduhn again asked for an extension to

respond.(Jd. at K 34).

       Besides Bar Complaints, Beduhn's conduct led to his replacement in the Kurt

Acton ("Acton") matter. (Doc. 1-1 [PL's Ex. 7 at 67]). On January 11, 2016, the Park

County District Court entered a contempt order against Acton in his divorce proceeding.
{Id.). After opposing counsel filed another motion for contempt against Acton on July 21,

2016, Acton obtained new counsel: Christopher King.(Id.).

       On February 22, 2017, after the events described above, GSB purchased

malpractice insurance. (Doc. 25-1 [PL's Ex. A]). ALPS issued GSB a policy for the

period of February 26, 2016 to February 26, 2017("2016 Policy") and another policy for

the period of February 26, 2017 to February 26, 2018 ("2017 Policy"). (Doc. 1-2 [PL's

Ex. 8] at 2; Doc. 1-2 [PL's Ex. 9] at 24). Both the 2017 Policy and 2016 Policy were

"claims made and reported policies." (Id.). Thus, they provided that "the insured must

immediately report any claim to ALPS during the policy period."(Doc. 1-2 [PL's Ex. 8]

at 3; Doc. 1-2 [PL's Ex. 9] at 25). They further stated that "no coverage exists" if a claim

"is first made against the insured or first reported to ALPS before or after the policy

period." (Id.). The 2017 Policy also indicated ALPS would not cover claims made and

reported during policy period if, by the effective date, the "Insured knew or reasonably

should have known or foreseen that [a relevant] act, error, omission" could "be the basis

of a Claim."(Doc. 1-2 [PL's Ex 9] at 26).

       On July 13, 2017, the Wyoming Board of Professional Responsibility ("Board")

issued a report finding Beduhn breached duties owed to "clients, the legal system, and the

                                             4
       Case 2:18-cv-00028-NDF Document 31 Filed 10/18/18 Page 5 of 13




profession." (Doc. 1-1 [PL's Ex.
                               | 1] at 44). The Board recommended a two-year
suspension.(Doc. 1-1 [PL's Ex. 1]). On August 24, 2017, the Wyoming Supreme Court

adopted the Board's report and imposed the two-year suspension.(Doc. 1-1 [PL's Ex. 2]).
Later that year, several clients filed suits for legal malpractice: Acton, Beemer, and

Brown.(Doc. 25-3 [PL's Ex. C] at 5-7). On November 1, 2017, GSB notified ALPS of

these suits. {Id. at 8). A few days later, Beduhn personally informed ALPS of these suits.

{Id.). On November 28,2017, ALPS denied coverage. {Id. at 1).

       On February 12, 2018, ALPS brought suit in this Court, asking for a declaration

that the 2017 Policy and 2016 Policy did not cover the suits brought by Acton, Beemer,

and Brown.(Doc. 1 [CompL] at 32,         1-2). ALPS also requested the Court to declare it

had no duty to defend or indemnify GSB. {Id.). Beduhn filed an Answer on March 30,

2018.(Doc. 10). He also asserted counterclaims for breach of contract, breach of the duty

of good faith and fair dealing, and "breach of representation and warranties." {Id. at 7,

1-17). On September 14, 2018, ALPS filed a Motion for Summary Judgment.(Doc. 24).

Defendants failed to file Responses within 14 days of ALPS's filing, as mandated by

Local Rules. The Court issued an Order to Show Cause on or before October 8, 2018.

(Doc. 27). Defendants failed to file any response.

                              STANDARD OF REVffiW


       Under Fed. R. Civ. P. 56(c), summary judgment is only appropriate if the

pleadings and admissible evidence produced during discovery, together with any

affidavits, show "there is no genuine issue as to any material fact and that the moving

party is entitled to judgment as a matter of law." Western Diversified Services, Inc. v.

                                            5
        Case 2:18-cv-00028-NDF Document 31 Filed 10/18/18 Page 6 of 13




Hyundai Motor America, Inc., All F.3d 1269, 1272 (10th Cir. 2005). An issue is

"genuine" if there is sufficient evidence on each side so that a rational trier of fact could

resolve the issue either way. Anderson v. Liberty Lobby, Inc., All U.S. 242, 248 (1986).

An issue of fact is "material" if under the substantive law it is essential to the proper

disposition of the claim. Id. The non-moving party is entitled to all reasonable inferences

from the factual record, which is viewed in the light most favorable to the party opposing

summary judgment. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587 (1986). However, to defeat summary judgment, a plaintiff must support the claim

with more than conjecture and speculation. Selfv. Crum, 439 F.3d 1227, 1236 (10th Cir.

2006). The burden of persuasion rests squarely on the moving party. Trainor v. Apollo

Metal Specialties, Inc., 318 F.3d 976,980(10th Cir. 2002).

                                      DISCUSSION


   I.      Scope of ALPS's Coverage Under the 2016 Policy

        The first issue is whether the 2016 Policy excluded Acton, Beemer, and Brown's

claims from coverage. This is a diversity case. Therefore, the Court applies Wyoming law

regarding contract interpretation. Progressive Cas. Ins. Co. v. Brown's Crew Car, 27 F.

Supp. 2d 1288, 1291 (D. Wyo. 1998). Under Wyoming law, courts seek to ascertain the

parties' intent when interpreting insurance policies. Gainsco Ins. Co. v. Amoco Prod. Co.,

2002 WY 122,]|7, 53 P.3d 1051,1056(Wyo. 2002). To do so, they look to the language

of the policy and give words their plain meaning. Id. If the language is unambiguous,

courts confine their analysis to the four comers of the document and do not look to

extrinsic evidence. N. Fork Land & Cattle, LLLP v. First Am. Title Ins. Co., 2015 WY

                                             6
      Case 2:18-cv-00028-NDF Document 31 Filed 10/18/18 Page 7 of 13




150, K 14, 362 P.3d 341, 346 (Wyo. 2015). Conversely, they will consider extrinsic

evidence if the language is ambiguous. Id. Language is ambiguous if words are "capable

of more than one reasonable interpretation." Id. (quoting Doctors' Co. v. Ins. Corp. of

America,864 P.2d 1018, 1023-24(Wyo. 1993)).

      In this case, the 2016 Policy was a "claims made and reported" policy. The 2016

Policy excluded coverage "for a claim which [was] first made against the insured or first

reported to ALPS before or after the policy period." This language unambiguously

indicated that ALPS would not provide coverage for claims GSB reported after the

expiration of the policy period. Since this language is unambiguous, the Court need not

look to extrinsic evidence. Rather, the Court only must consider whether GSB and

Beduhn reported the claims of Acton, Beemer, and Brown before the expiration of the

2016 Policy.

      Here, the 2016 Policy provided coverage from February 26, 2016 to February 26,

2017. GSB and Beduhn did not inform ALPS of Acton, Beemer, and Brown's claims

until November 2017. Thus, GSB and Beduhn did not report these claims before the

expiration ofthe 2016 Policy. These claims were not covered by the 2016 Policy.

      The Court would also note that ALPS had no duty to defend under the 2016

Policy. While Wyoming courts recognize the duty to defend is broader than the duty to

provide coverage, this duty only extends to claims "rationally covered" by the policy.

Matlack V. Ml. W. Farm Bureau Mut. Ins. Co., 2002 WY 60,t 15, 44 P.3d 73, 80(Wyo.

2002). As described above, the 2016 Policy did not extend to the claims of Acton,

Beemer, and Brown, as GSB reported these claims after the expiration of the policy

                                           7
         Case 2:18-cv-00028-NDF Document 31 Filed 10/18/18 Page 8 of 13




period. Thus, those claims were not rationally covered by the 2016 Policy, and ALPS had

no duty to defend GSB under the 2016 Policy. For these reasons, ALPS's Motion for

Summary Judgement on coverage under the 2016 Policy is GRANTED.

   II.      Scope of ALPS's Coverage Under the 2017 Policy

         Next, the Court must determine whether the 2017 Policy also excluded the claims

of Acton, Beemer, and Brown from coverage. As noted above, when interpreting

insurance policies, Wyoming courts will only look to the four comers of the policy if its

language is unambiguous. Prudential Preferred Properties v. J and J Ventures, Inc.^ 859

P.2d 1267, 1271 (Wyo.1993). Here, the 2017 Policy provided that ALPS's coverage

obligations did not extend to claims reported during the policy period if the insured knew

of an "act, error, or omission" that "might be the basis of[the] Claim" as of the policy's

effective date. This language clearly indicated ALPS would not cover a claim if the

insured knew of the events giving rise to the claim before the effective date of the policy.

Since the language is unambiguous,the Court need not look to extrinsic evidence. Rather,

the Court must only consider whether the 2017 Policy excluded the claims of Acton,

Beemer, and Brown.

         The 2017 Policy became effective on February 26,2017. At this time, Beduhn and

GSB knew three clients, including Brown and Beemer, and two judges had filed Bar

complaints in the previous year. Those complaints revealed Beduhn routinely failed to

meet deadlines, produce discovery, and communicate with clients. Further, his conduct

frequently led to court sanctions and unfavorable outcomes. Bar Counsel asked Beduhn

to respond to these complaints. Bar Counsel even emailed Beduhn to express his concem

                                             8
      Case 2:18-cv-00028-NDF Document 31 Filed 10/18/18 Page 9 of 13




with the state of Beduhn's practice and to suggest Beduhn might be harming his clients.

Bar Counsel stated he would move for the immediate suspension of Beduhn's license

because of his behavior. With each complaint, Beduhn corresponded with Bar Counsel

and sought extensions. Likewise, Beduhn and GSB also knew Beduhn's conduct in

Acton's case led to a contempt order and his replacement in that case. GSB admitted that

"[b]y August 10, 2016, when King replaced Beduhn as Acton's counsel in the Acton

Divorce Suit, Beduhn knew or reasonably should have known or foreseen he had

breached a professional duty owed to Acton in the Acton Divorce Suit and that Beduhn's

conduct in the Acton Divorce Suit might be the basis of a claim against Beduhn by

Acton."(Doc. 1 [Complaint] at1[ 135); Doc. 19[GSB Answer] at1[ 135).

       Considering these complaints. Bar Counsel's correspondence with Beduhn, and

Beduhn's replacement in the Acton matter following a contempt order, Beduhn and GSB

reasonably knew malpractice claims were on the horizon when they applied for the 2017

Policy. Nonetheless, they failed to disclose these issues at the time they applied for that

policy. Indeed, the 2017 Application did not identify the Bar complaints or Beduhn's

replacement in the Acton case. (Doc. 25-1 [PL's Ex. A] at 4). It did not disclose any

potential claims against GSB,including claims against Beduhn.{Id.). On that application,

GSB answered "no" to the question: "Are you or any member of the firm aware of or do

you or any member of your firm have knowledge of any fact, circumstance, act, error, or

omission that could reasonably be expected to be the basis for a claim against any current

or former attorney in the firm or its predecessors, regardless of the merit of such claim

that has not already been reported to ALPS?" (Id.). GSB also answered "no" to the

                                            9
        Case 2:18-cv-00028-NDF Document 31 Filed 10/18/18 Page 10 of 13




 question: "Has any member of the firm had an investigation, inquiry, or disciplinary

complaint made to any court, administrative agency, or regulatory body in the past year?"

{Id.). GSB also answered "no" to the question: "Has £iny attorney in your firm .. . been

formally reprimanded by any court, administrative agency or regulatory body in the past

 year; or is any attorney under investigation?" {Id.). The application was dated February

22,2017. {Id. at 5).

         It is undisputed that Beduhn was aware of the Brown, Beemer, and Ribera Bar

complaints prior to the submission of ALPS's application on February 22, 2017.

Likewise, he knew of the Park County District Court's issuance of a contempt order in

the Acton case and his subsequent replacement in that case. While these facts support a

claim for rescission, at a minimum they clearly demonstrate that GSB "knew or

reasonably should have known or foreseen that the act, error, omission or Personal Injury

might be the basis of a Claim" prior to the February 26, 2017 effective date of the 2017

Policy.' Given the unambiguous policy language described above, the 2017 Policy did

not afford coverage for the claims of Acton, Beemer, and Brown.

         Finally, the Court finds ALPS also had no duty to defend under the 2017 Policy.

As previously noted, the duty to defend only extends to claims "rationally covered" by

the policy. Matlack., H 15, 44 P.3d at 80. Acton, Beemer, and Brown's claims were not

"rationally covered" by the 2017 Policy, as GSB and Beduhn "knew or reasonably should

have known" of the actions that gave rise to these claims before the effective date of that


'ALP's original denial of coverage letter indicated that it was rescinding the 2017 Policy based on misstatements in
the Application. (Doc. 25-3 p*l's Ex. C]). However, in this case, ALPS is not pursuing rescission. Rather, it is
relying on the 2017 Policy language to deny coverage.

                                                        10
     Case 2:18-cv-00028-NDF Document 31 Filed 10/18/18 Page 11 of 13




policy. Thus, ALPS had no duty to defend GSB. For these reasons, ALPS's Motion for

Summary Judgment related to the 2017 Policy is GRANTED.

   III.   Beduhn's Counterclaim for Breach of Contract

      ALPS also seeks to dismiss Beduhn's counterclaim for breach of contract. To

demonstrate breach of an insurance contract, "the insured must show the existence of a

contract, a breach and damages." Cathcart v. State Farm Mut. Auto. Ins. Co., 2005 WY

154, H 25, 123 P.3d 579, 589 (Wyo. 2005). As noted above, the 2016 Policy excluded

claims the insured failed to report during the policy period. GSB and Beduhn did not

report the relevant claims during the 2016 Policy period, and that policy did not afford

them any coverage. Likewise, the 2017 Policy did not provide coverage for claims the

insured knew would arise because of acts, errors, or omissions that occurred before the

policy's effective date. By the effective date of the 2017 Policy, GSB and Beduhn were

aware of five Bar complaints, including those of Brown and Beemer, and Beduhn's

replacement in the Acton case following a contempt order. They should have been aware

legal malpractice claims were coming. As such, the claims of Acton, Beemer, and Brown

were outside the scope of coverage afforded by the 2017 Policy. Since both policies

excluded the claims of Acton, Beemer, and Brown from coverage, ALPS did not breach

its contract with Beduhn. Rather, it abided by the unambiguous terms of the policies

when it denied coverage. Beduhn's conclusory allegations that "[t]he Defendants'

malpractice suits were not foreseen" and that the "suits have not been adjudicated" do

nothing to change this conclusion. (Doc. 10 [Beduhn Answer] at 7, ^ 2). This



                                          11
     Case 2:18-cv-00028-NDF Document 31 Filed 10/18/18 Page 12 of 13




counterclaim fails as a matter of law, and ALPS's Motion for Summary Judgment is

GRANTED on Beduhn's counterclaim for breach of contract.

  IV.      Beduhn's Counterclaim for Breach of the Duty of Good Faith and Fair
           Dealing

      ALPS also seeks dismissal of Beduhn's counterclaim for breach of the duty of

good faith and fair dealing. In the realm of insurance contracts, Wyoming courts

determine bad faith by assessing "whether the validity of the denied claim was not fairly

debatable." McCullough v. Golden Rule Ins. Co., 789 P.2d 855, 860 (Wyo. 1990). To

demonstrate bad faith, claimants must put forth evidence to meet a two-part test. Darlow

V. Farmers Ins. Exch., 822 P.2d 820,824(Wyo. 1991). First, they must demonstrate "the

absence of a reasonable basis for the insurer to deny the benefits of the policy." Id.

Second, they must prove the insurance company knew there was no reasonable basis to

deny the claim. Id.

      As noted above, the 2017 and 2016 policies unambiguously excluded Acton,

Beemer, and Brown's claims from coverage. Thus, ALPS had a reasonable basis to deny

benefits. Beduhn's allegations that the malpractice claims were "unforeseeable" and that

ALPS failed to communicate with him do not demonstrate otherwise.(Doc. 10[Beduhn

Answer] at 8,    9, 12-14). The Court finds ALPS's Motion for Summary Judgment is

GRANTED as to Beduhn's counterclaim for breach of the duty of good faith and fair

dealing.




                                          12
     Case 2:18-cv-00028-NDF Document 31 Filed 10/18/18 Page 13 of 13




   V,      Beduhn's Counterclaim for "Breach of Representation and Warranties"

        Finally, ALPS seeks dismissal of Beduhn's counterclaim for "breach of

representation and warranties." To support this claim, Beduhn alleges he and GSB

reported the malpractice claims in a "timely manner."(Doc. 10 [Beduhn Answer] at 9, ^

16). The Court, like ALPS, struggles to locate case law that clarifies Beduhn's alleged

claim. In failing to respond to ALPS's Motion for Summary Judgment, Beduhn and GSB

passed up a chance to further explain this allegation to the Court. Without more briefing

and citation on this matter, the Court simply cannot entertain this claim. This

counterclaim fails as a matter of law, and the Court finds ALPS's Motion for Summary

Judgment is GRANTED as to Beduhn's claim for "breach of representation and

warranties".


                                     CONCLUSION


        For all the above stated reasons, the Court finds the 2017 Policy and 2016 Policy

excluded Acton, Beemer, and Brown's malpractice claims from coverage. Thus, the

Court finds ALPS had no duty to defend or indemnify GSB. Finally, the Court finds that

Beduhn's counterclaims for breach of contract, breach of the duty of good faith and fair

dealing, and "breach of representation and warranties" fail as a matter of law.

        IT IS ORDERED that ALPS's Motion for Summary Judgment is GRANTED.

        Dated this /^ day of October, 2018^
                                          NANCyW.FREUDENTHAL
                                          UNITED/STATES DISTRICT JUDGE




                                            13
